Citation Nr: 0009502	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-27 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to May 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  


REMAND

At the personal a personal hearing in February 2000, the 
veteran testified that he was receiving regular weekly 
treatment for PTSD from a county mental health service.  A 
psychologist from that facility has reported that the veteran 
had been receiving treatment at that facility since 1996.  
Records of this treatment are not a part of the claims 
folder.  Where a physician reports treatment, VA has a duty 
to seek the records of that treatment.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disabilities have on 
his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (1998).  The record does not contain a recent 
VA medical opinion as to the impact of all of the veteran's 
disabilities on his ability to maintain gainful employment.

Accordingly, the case is REMANDED to the RO for action as 
follows:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran, including all of the records of 
the veteran's treatment at the Umatilla 
County Mental Health Program.  

2.  The RO should ensure that the 
veteran's VA vocational rehabilitation 
folder is associated with the claims 
folder.

3.  With the additional information on 
file, the veteran should be scheduled for 
a VA psychiatric examination in order to 
determine the severity of his service-
connected PTSD.  The severity of 
disability due that disorder should be 
identified and evaluated separate from 
any disability due to any other, non-
service-connected psychiatric disorders 
found.  In connection with the evaluation 
of the veteran, the examiner should have 
available, and review, the claims folder, 
to include this Remand.  All indicated 
tests must be conducted and the findings 
of the examiner must address the presence 
or absence of manifestations described in 
both the new and the old rating criteria 
with respect to impairment due to 
psychiatric disorders.  Reasons for any 
conclusions reached should be set forth.  
The examiner should assign a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale, provided in the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), include a 
definition of the numerical score 
assigned, and estimate the percentage of 
disability due to PTSD.  The examiner is 
requested to express an opinion as to the 
impact of PTSD on the veteran's ability 
to perform gainful employment for which 
he would otherwise be qualified.

4.  The veteran should also be afforded 
an examination by a specialist in 
neurology for the purpose of determining 
the current degree of severity associated 
with his service-connected left ulnar 
nerve palsy and left forearm and elbow 
difficulties.  All indicated tests should 
be performed.  Any functional limitation 
due to pain should be reported.  The 
examiner is requested to evaluate and 
describe in detail the effect that the 
veteran's left upper extremity disorders 
have on his industrial capability.  The 
claims folder should be made available 
and reviewed by the examiner prior to the 
examination of the veteran.  The examiner 
is requested to express an opinion as to 
the impact of the veteran's left arm 
disability on his ability to maintain 
gainful employment for which he would 
otherwise be qualified.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective actions is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinion 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes").  Green v. Derwinski, 1 Vet.; 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
4.07 (1994).  

6.  After the above actions have been 
completed, the RO should review the 
evidence and determine whether the 
veteran's claims may now be granted.  In 
adjudicating the issue of an increased 
rating for PTSD, the RO should consider 
the claim pursuant to the new and old 
rating schedule criteria with 
consideration of Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  If either 
determination remains unfavorable to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, an 
additional applicable laws and 
regulations.  The veteran and his 
representative should be afforded the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
completion of appellate consideration, if otherwise in order.  
The veteran need take no action until he is further informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination reports 
requested in this remand are necessary to evaluate his 
claims, and that his failure, without good cause, to report 
for scheduled examinations could result in the denial of his 
claims.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


